1

2

3
                                   UNITED STATES DISTRICT COURT
4
                                          DISTRICT OF NEVADA
5
                                                     ***
6
     OCWEN LOAN SERVICING, LLC,                           Case No. 2:17-cv-02437-JCM-PAL
7
                                             Plaintiff,                      ORDER
8            v.
9    NEVADA RANCH TWILIGHT
     HOMEOWNERS ASSOCIATION,
10
                                           Defendant.
11

12

13          Presently before the court is the matter of Ocwen Loan Servicing, LLC v. Nevada Ranch

14   Twilight Homeowners Association, case number 2:17-cv-02437-JCM-PAL.

15          The parties have reached a settlement agreement. See (ECF No. 55). Accordingly, the

16   court will deny without prejudice all pending motions for summary judgment (ECF Nos. 48, 49,

17   50) to the parties’ ability to renew their motions should the settlement not materialize.

18          Accordingly,

19          IT IS SO ORDERED.

20          IT IS FURTHER ORDERED that the parties shall submit a joint status report to the court

21   within thirty (30) days of the date of this order. Failure to submit a joint status report may result

22   in dismissal of this case for want of prosecution.

23          DATED THIS 10th day of April 2019.
24

25                                                          JAMES C. MAHAN
                                                            UNITED STATES DISTRICT JUDGE
26
27

28
